Citation Nr: 0601763	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is proper.


WITNESSES AT HEARING ON APPEAL

Appellant, and M.A.T


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran's service record reflects that he was in 
beleaguered status from December 1941 to April 1942; in 
prisoner-of-war (POW) status from April 1942 to September 
1942; in No Casualty status from September 1942 to May 1945; 
and with the Regular Philippine Army from May 1945 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 Proposed Administrative Decision 
by the Department of Veterans Affairs (VA) regional Office 
(RO) in Manila, the Republic of the Philippines, that 
proposed to charge the veteran with a violation of 
38 U.S.C.A. § 6103.  In January 2003, the RO issued a Final 
Administrative Decision that the evidence was sufficient to 
warrant referral of the matter to the appropriate VA official 
for consideration of forfeiture of the veteran's VA benefits.  
In May 2003, the RO notified the veteran that his case would 
be submitted to the Director of VA's Compensation and Pension 
Service.  In September 2003, the RO issued a supplemental 
administrative decision.  In January 2004, the Director of 
VA's Compensation and Pension Service issued a decision that 
the veteran had forfeited all rights, claims, and benefits to 
which he might otherwise be entitled under VA-administered 
laws.  The veteran testified before the Board at a hearing 
held in June 2005 at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran signed an affidavit in October 2001 in 
connection with another individual's application for VA 
benefits even though he was aware that he had no personal 
knowledge of the contents or veracity of the substance of the 
affidavit.  In doing so, the veteran committed fraud in 
connection with a claim.

3.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits). 

CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, VA sent correspondence in October 2002; 
administrative decisions from October 2002 and January 2003; 
a forfeiture decision from January 2004; and a statement of 
the case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a).  

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) (2005) or the "clear 
and convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) (2005) required to show actual employability in 
reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 
327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R.  § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements. See also VA Adjudication Procedure Manual, M21-
1, Part IV, Ch. 36 (Apr. 3, 1992), and Change 135 (Apr. 6, 
2001), and Change 147 (Nov. 5, 2001), and Change 192 (Feb. 
26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The veteran had been receiving VA compensation payments based 
on a total disability rating due to individual 
unemployability (TDIU rating).  He also had been awarded 
service connection for ischemic heart disease (rated 60 
percent disabling), for antral ulcer secondary to peptic 
ulcer disease (rated 10 percent), for malaria (rated 0 
percent), and for dysentery (rated 0 percent).  

In October 2001, the veteran signed an affidavit in 
connection with an application for VA benefits by another 
person (S.R.D.); in the affidavit, the veteran wrote that he 
had known S.R.D. and that they both had been incarcerated 
together as POWs.

However, according to a July 2002 deposition, the veteran 
recanted his October 2001 affidavit.  He now stated that he 
had never known the other applicant (S.R.D.) and that he had 
been introduced to that applicant by another individual 
(M.B.) who had assisted the veteran in connection with the 
veteran's own VA claim.  He stated that he had never read the 
affidavit, and that he had merely signed it since the other 
applicant and M.B. had been "in a hurry."

In essence, this case hinges on the October 2001 affidavit 
that the veteran signed in connection with an application for 
VA benefits by another individual, S.R.D.

The veteran states that he feels guilty about having lied in 
connection with another individual's application for VA 
benefits.  However, the crucial issue in this matter is not 
the veteran's remorse.  

Rather, the key issue is not in dispute: the veteran admits 
that he signed the October 2001 affidavit in support of 
S.R.D.'s application for VA benefits and that statements in 
the October 2001 affidavit were false. 

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

The veteran has altered his account of events several times 
during the course of this appeal.  At first, he stated in the 
July 2002 deposition that he had not read the contents of the 
affidavit at issue.  But over the course of the appeal, the 
veteran has relied on radically different explanations for 
his signing the affidavit.  

In August 2003, the veteran wrote that he had been deceived 
into signing the affidavit.  He also alleged that he did not 
have any suspicions about the individual who had asked him to 
sign the October 2001 affidavit in connection with S.R.D.'s 
application for VA benefits.  He indicated that he had been 
"sweet-talked" into signing the affidavit.  But he also 
wrote in August 2003 that he had been coerced "to some 
extent" into signing the false affidavit.  In the July 2002 
deposition to a VA investigator, the veteran did not mention 
ever having been coerced into signing the false affidavit.  
At the June 2005 hearing before the Board, the veteran again 
insisted that he had not read the affidavit and was unaware 
of its contents.  The Board is left with the conclusion, 
beyond a reasonable doubt, that the veteran's explanations 
for signing the false October 2001 affidavit is without any 
credibility. 

The veteran also argues against the forfeiture of his VA 
benefits on the ground that he would not have signed the 
false affidavit if he had been aware of the provisions of 
38 U.S.C.A. § 6103.  But alleged ignorance does not excuse 
the failure to follow federal statutes or lawfully 
promulgated regulations.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  Persons dealing with the Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
Morris, 1 Vet. App. at 265. 

The Board is also troubled in this case by the veteran's 
allegations that he paid an individual named M.B. in 
connection with a VA claim for benefits.  This person has 
been called a "claims fixer."  This allegation appears to 
raise serious questions as to whether M.B. may be in 
violation of 38 U.S.C.A. § 5904(c) (West 2002), which bars 
payments of fees to agents or attorneys prior to the date of 
a final Board decision in a matter.  The Board is also 
concerned as to whether M.B. has been acting in violation of 
other legal provisions governing the recognition of 
representatives.  See 38 U.S.C.A. §§ 5901-5905 (West 2002).  

The Board concludes that the evidence shows beyond a 
reasonable doubt that the veteran knowingly signed an 
affidavit that he knew was false.  Therefore, forfeiture of 
his VA benefits under 38 U.S.C.A. § 6103 was proper.  

The veteran has also sought revocation of the forfeiture on 
the grounds that he is old and that he has no other source of 
income.  The Board is certainly sympathetic to the veteran's 
plight, but the Board is also bound by the conclusion beyond 
a reasonable doubt that the veteran committed fraud in 
connection with a claim.  To the extent that the veteran 
seeks equitable relief, the Board is without the authority to 
consider a claim for equitable relief, nor would the Board 
possess the jurisdiction to review any decision involving 
equitable relief in this matter.  See 38 U.S.C.A. § 503 (West 
2002); see Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the veteran's appeal is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


